Citation Nr: 1100938	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to April 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran does not experience a bilateral hearing loss 
disability for VA benefits purposes.

3.  The Veteran's tinnitus is shown to be attributable to his 
period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1101, 1111, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 
(2010).  

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in December 2006, January 2008, and June 2008, 
VA notified the Veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-connection 
claim, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was provided in all three VCAA letters.  As 
such, the Board finds that VA met its duty to notify the Veteran 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the December 
2006, notice was given prior to the appealed AOJ decision, dated 
in August 2007.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination, obtaining medical opinions as to the 
cause of his disabilities, and by affording him the opportunity 
to give testimony before an RO hearing officer and/or the Board, 
even though he declined to do so.  The Veteran was scheduled to 
appear before the Board for a hearing in October 2010, but in a 
September 2010 communication to VA, he indicated his wish to 
withdraw his hearing request.  It appears that all known and 
available records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The Veteran contends that he has bilateral hearing loss and 
tinnitus attributable to noise exposure in service.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection may 
be granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) are devoid of any 
treatment related to hearing loss or tinnitus.  Also, there is 
no evidence of complaints of in-service acoustic trauma.  The 
Veteran's whispered voice testing in September 1955, September 
1959, December 1959, December 1961, October 1963, and at 
discharge in April 1964, was always 15/15 bilaterally.  

Following service, the Veteran was treated for complaints of 
hearing loss as noted in an August 2003 private treatment record.  
The audiogram revealed "very mild hearing loss of approximately 
25-30 decibels in both ears in the lower frequencies.  High 
frequency hearing is at 20 decibels threshold in both ears for 
frequencies."  The diagnosis was mild hearing loss.  There was 
no audiogram attached to this treatment record.  There appear to 
be no other post-service treatment records addressing the 
Veteran's hearing loss and tinnitus.  

In the Veteran's October 2006 claim, he indicated that he was 
exposed to significant weapon noise during service and this was 
without hearing protection.  He recalled loading gun and cannons 
and the noise experienced when they went off.  He indicated that 
his hearing would be gone for hours, and he would begin to 
experience ringing in his ears.  The Veteran indicated that his 
tinnitus had its onset during service and has continued since 
then.  It interferes with his ability to hear, and mostly impacts 
him at night.  

In July 2007, the Veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
15
10
15
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner diagnosed the Veteran as 
having normal hearing thresholds in the left ear, and normal 
hearing thresholds in the right ear with the exception of mild 30 
dB hearing loss at 4000 Hz only.  

During the examination, the Veteran reported his chief complaint 
as being ringing in the ears.  The Veteran denied any post-
service recreational or occupational noise exposure.  He endorsed 
constant, bilateral loud ringing of the ears, the examiner did 
not indicate the onset of the Veteran's tinnitus.  Following 
review of the Veteran's treatment records, the examiner opined 
that the Veteran's bilateral hearing loss and bilateral tinnitus 
were less likely than not caused by noise exposure during 
military service.  In reaching this conclusion, the examiner 
noted that the Veteran had normal hearing thresholds with the 
exception of the mild 30 dB hearing loss in the right ear at 4000 
Hz only.  The examiner noted that the Veteran had excellent 
hearing considering his reported in-service noise exposure and 
presbycusis.  The examiner reached this opinion based upon review 
of the claims file, the Veteran's reported history, and the 
configuration of the audiogram.  The examiner did not, however, 
indicate the rationale for why the Veteran's bilateral tinnitus 
was less likely than not related to his in-service noise 
exposure.  

The Veteran's private treating physician issued a brief statement 
in September 2010 noting the Veteran's hearing loss and tinnitus 
as being more likely than not the result of noise exposure in 
service.  No rationale was indicated.  

Given the evidence as outlined above, the Board finds that 
service connection for bilateral hearing loss has not been 
established.  The Board recognizes that there is one hearing 
threshold higher than 20 shown in the Veteran's July 2007 
audiological examination (30 dB at 4000 Hz).  The threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Nevertheless, the findings at this 
examination do not meet the requirement that is recognized as a 
hearing loss disability by regulation.  38 C.F.R. § 3.385.  
Additionally, the 2003 private treatment record noting bilateral 
hearing loss was vague and did not show each threshold so as to 
determine whether the Veteran had a hearing loss disability for 
VA benefits purposes.  Moreover, the July 2007 audiogram is more 
recent, and the Veteran has reported the progressive worsening of 
his hearing loss symptoms, thus, it is unlikely that the 
Veteran's 2003 audiogram showed more severe loss of hearing than 
in the July 2007 audiogram.  Absent competent medical evidence 
reflecting a hearing loss disability linked to the Veteran's 
service, service connection for bilateral hearing loss must be 
denied on a direct basis.  Further, as there is no evidence of 
record that the Veteran experienced sensorineural hearing loss 
within a year of discharge from service, service connection must 
also be denied on a presumptive basis. 

In regards to the Veteran's claimed tinnitus, the Board finds 
reasonable doubt in the Veteran's favor and awards service 
connection for tinnitus.  The Veteran has credibly testified to 
the onset of his tinnitus as being during service following noise 
exposure due to weapons firing.  He reported that the ringing in 
his ears has continued since service, and he had no significant 
post-service noise exposure.  The Veteran is certainly competent 
to so report.  The July 2007, VA examination report shows a 
negative nexus opinion as to whether the Veteran's tinnitus was 
attributable to noise exposure in service.  The examiner, 
however, provided no rationale regarding the tinnitus claim.  The 
examiner merely noted that the Veteran had excellent hearing 
despite his age and reported in-service noise exposure.  There 
was no mention as to why he found his tinnitus to be less likely 
than not related to service.  Additionally, there is a September 
2010 statement from the Veteran's private treating physician 
indicating that the Veteran's tinnitus was more likely than not 
caused by his in-service noise exposure.  This physician did not 
provide a rationale for his opinion either, and it is presumably 
based upon the Veteran's reports of noise exposure during 
service.  Therefore, in light of the Veteran's credible 
statements that the ringing in his ears started in service and 
has continued ever since, the Board finds the evidence to be in 
relative equipoise as to the origin of his tinnitus.  
Accordingly, reasonable doubt is resolved in the Veteran's favor 
and service connection is granted for tinnitus as having 
developed as a result of in-service noise exposure.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


